Continuing Abatement Order filed January 24, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00462-CV
                                   ____________

       IN THE INTEREST OF D.M.D., T.S.D., D.M.D. A/K/A D.D., Children


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2004-10615J


                       CONTINUING ABATEMENT ORDER

      On November 17, 2011, we abated this appeal on appellee's motion for
supplementation of the reporter’s record in accordance with Tex. R. App. P. 34.6(d).
According to appellee, the reporter’s record filed with this court on July 6, 2011, by
Stephanie Wells of the “MOTION TO MODIFY AND FINAL – TRIAL” was incomplete.
Appellee sought to have the record supplemented with the following reporter’s records:
(1)proceedings heard June 29, 2010; (2) proceedings heard August 19, 2010, and (3)
proceedings heard November 23, 2010.

      We were informed by Stephanie Wells that no record was taken of the proceedings
heard November 23, 2010, at which time the case was sent to mediation. An order was
entered for Carol Castillo to prepare a record of proceedings heard on June 29, 2010, and
August 19, 2010. We were then informed by Tony Baiamonte III that no record was taken
of any proceedings on August 29, 2010.
      As of this date, no records of any proceedings heard on June 29, 2010, and August
19, 2010, have been filed. We have not been informed that no record was taken on either
of those dates.
       Accordingly, we order Julia Tooke, the official court reporter for the 314th District
Court, to inform this court in writing on or before February 3, 2012, whether any
reporter's record was taken of the proceedings heard in trial court cause number
2004-10615J, styled In the Interest of D.M.D., T.S.D., D.M.D. a/k/a D.D., Children, on
June 29, 2010, and/or August 19, 2010.
       Further, if any reporter's records were taken on June 29, 2010, and/or August 19,
2010, we order Julia Tooke to inform this court in writing on or before February 3,
2012, of the name of the court reporter and which proceeding they reported in trial court
cause number 2004-10615J, styled In the Interest of D.M.D., T.S.D., D.M.D. a/k/a D.D.,
Children.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the records are
filed in this court. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                      PER CURIAM




                                             2